In my opinion, a peremptory writ of mandamus should have been awarded relators in this proceeding.
Nominations and elections of persons to public office in this jurisdiction are not a common law right. The Constitution and statutes of this State provide for and regulate such nominations and elections. 18 Am. Jur., Elections, Section 2.
This being true, we look to the legislative authority as justifying the enforcement of the right asserted thereon by the relators. It is my view that Section 21 of the Charter of the City of St. Albans sufficiently provides for the nomination of candidates for any municipal office authorized by said charter. I base my views on the fundamental and salutary principle that all organic and statutory law authorizing people to vote for their public officers should be construed and applied liberally so as to preserve the right of suffrage. I think the voters of the City of St. Albans had the right, under Section 21 of the charter of that city, to nominate any qualified persons to serve as municipal officers.
Furthermore, I do not think there is any reasonable ground for the application of Code, 3-4-29, 30; nor is Code, *Page 809 8A-3-7, applicable since the Charter of the City of St. Albans, although there is a paucity of detail therein, provide an effective and complete method for the nominations of persons for offices by petition.
Under the provisions of Section 21 of the Charter of the City of St. Albans, the common council of that city could, and should, have placed the names of the relators on the ballots for the election to be held on June 7, 1949.
For the foregoing reasons I respectfully dissent.